EXHIBIT 10.2

 

PURCHASE-MONEY SECURITY AGREEMENT

 

THIS PURCHASE-MONEY SECURITY AGREEMENT (as amended, restated or otherwise
modified, this “Agreement”) dated as of September 15, 2003 made by KNOLOGY NEW
MEDIA, INC., a Delaware corporation (the “Grantor”), in favor of SCANA
COMMUNICATIONS HOLDINGS, INC., a Delaware corporation, and CAMPBELL B. LANIER,
III (each a “Lender” and collectively the “Lenders”).

 

STATEMENT OF PURPOSE

 

Pursuant to the Purchase-Money Financing Line of Credit Promissory Note of even
date herewith (as amended, restated, supplemented or otherwise modified, the
“Purchase-Money Note”), made by Grantor in favor of the Lenders, the Lenders may
provide certain extensions of credit to the Grantor, to finance the cost
(including the cost of design, development, acquisition, construction,
installation, improvement, transportation or integration) to acquire equipment,
inventory or network assets (such equipment, inventory, and other network assets
collectively referred to herein as “Network Assets”) relating to the System (as
defined in the Asset Purchase Agreement dated as of July 15, 2003, by and
between Verizon Media Ventures Inc. and the Grantor).

 

In connection with the transactions contemplated by the Purchase-Money Note and
as a condition precedent thereto, the Lenders have requested that the Grantor
grant a continuing security interest in and to the “Collateral” (as hereinafter
defined) to secure the “Secured Obligations” (as hereinafter defined), and the
Grantor has agreed to do so pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to enter into and make available loans pursuant to the
Purchase-Money Note, the Grantor hereby agrees with the Lenders as follows:

 

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Agreement, including the preambles and recitals hereof, shall have the
meaning assigned thereto in the Purchase-Money Note. In the event of a conflict
between capitalized terms defined herein and in the Purchase-Money Note, the
Purchase-Money Note shall control. The following additional terms when used in
this Agreement shall have the following meanings:

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, treaties, regulations and orders of all Governmental Authorities
and all orders and decrees of all courts and arbitrators.

 

“Collateral” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Event of Default” means the occurrence of an “Event of Default” under the
Purchase-Money Note.



--------------------------------------------------------------------------------

“Financing Statements” shall mean the UCC-1 Financing Statements naming the
Grantor as debtor and the Lenders as secured parties, with respect to the
Collateral.

 

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Loan Documents” means this Agreement, the Purchase-Money Note and any other
document executed in connection with the foregoing.

 

“Material Adverse Effect” means, with respect to the Grantor, a material adverse
effect on the properties, business, prospects, operations or condition
(financial or otherwise) of the Grantor or the ability of the Grantor to perform
its obligations under the Loan Documents or any material contracts.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, business trust, joint venture, joint stock company,
pool, syndicate, sole proprietorship, unincorporated organization, Governmental
Authority or any other form of entity or group thereof.

 

“Proceeds” means all “proceeds” (as defined by the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, including, without limitation, all claims of
the Grantor against third parties for loss of, damage to or destruction of, or
for proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral, and any condemnation or requisition
payments with respect to any Collateral.

 

“Secured Obligations” means all indebtedness and obligations under the
Purchase-Money Note and any renewals and extensions thereof and replacements and
substitutions thereof.

 

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Secured Obligations pursuant to the provisions of this
Agreement.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of South Carolina; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than South Carolina, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

2



--------------------------------------------------------------------------------

SECTION 2. The Security Interests.

 

(a) To secure the Purchase-Money Note and to secure the full and prompt payment
and performance of all of the Secured Obligations, the Grantor hereby grants to
the Lenders a continuing security interest in and to all of the Grantor’s right,
title and interest in and all of the following, wherever located and whether now
owned or hereafter acquired or arising (collectively, the “Collateral”):

 

(i) all Network Assets purchased with the proceeds of loans made to Grantor
pursuant to the Purchase Money Note, to the extent of such proceeds; and

 

(ii) all products and Proceeds of all or any such Network Assets

 

(b) In each loan request delivered by the Grantor to the Lenders pursuant to the
Purchase-Money Note, the Grantor shall describe all Network Assets to be
purchased with the proceeds of the requested loan in sufficient detail to
identify them as being subject to a purchase-money security interest to the
extent provided by Applicable Law.

 

(c) Each Lender and the Grantor agrees that, notwithstanding the order or
failure of the filing of any financing statement covering the Collateral filed
in any jurisdiction, or the order or lack of perfection of the Security Interest
of either Lender in the Collateral or the priority of the Security Interest of
each Lender in the Collateral, the Security Interest of each Lender in the
Collateral shall be on a pari passu basis and each Lender shall have an interest
in the Collateral and in this Agreement equal to the respective Pro Rata Share
of each such Lender, as such Pro Rata Share is set forth in the Purchase-Money
Note. The proceeds of any seizure of, foreclosure upon, or other sale or
disposition of, the Collateral shall be shared by the Lenders in accordance with
their respective Pro Rata Shares. Each Lender agrees to execute such documents
and instruments as may be necessary or desirable to reflect the pari passu
nature of the respective interests of each Lender in and to the Collateral.
Notwithstanding the foregoing, neither Lender hereto shall be responsible or
liable to the other Lender for the invalidity of the Security Interests
purported to be granted hereunder, the failure of the Lenders’ Security
Interests to be perfected, the inadequacy of the value or lack of
merchantability or uncollectibility of the Collateral or the lack of
creditworthiness of the Grantor.

 

(d) The Security Interests are granted as security only and shall not subject
the Lenders to, or transfer to the Lenders, or in any way affect or modify, any
obligation or liability of the Grantor with respect to any of the Collateral or
any transaction in connection therewith.

 

SECTION 3. Representations and Warranties. The Grantor represents and warrants
as follows:

 

(a) The Grantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.

 

3



--------------------------------------------------------------------------------

(b) The Grantor has the corporate power and authority and the legal right to
execute and deliver, to perform its obligations under, and to grant the Security
Interests in the Collateral pursuant to, this Agreement and has taken all
necessary corporate action to authorize its execution, delivery and performance
of, and grant of the Security Interests on the Collateral pursuant to, this
Agreement.

 

(c) This Agreement constitutes a legal, valid and binding obligation of the
Grantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by the availability
of equitable remedies.

 

(d) The execution, delivery and performance of this Agreement will not violate
any provision of any material Applicable Law or material contractual obligation
of the Grantor and will not result in the creation or imposition of any Lien on
any of the material properties or revenues of the Grantor pursuant to any
Applicable Law or contractual obligation of the Grantor, except as contemplated
hereby.

 

(e) No consent or authorization of, filing with any arbitrator or Governmental
Authority and no consent of any other Person (including, without limitation, any
stockholder or creditor of the Grantor), is required in connection with the
execution, delivery, performance, validity or enforceability against the Grantor
of this Agreement, except filings under the Uniform Commercial Code.

 

(f) No material litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Grantor after due inquiry, threatened by or against the Grantor or against any
of its properties or revenues with respect to this Agreement or any of the
transactions contemplated hereby.

 

(g) The Grantor has good and marketable title to all of its Collateral, free and
clear of any Liens.

 

(h) The Grantor has not performed any acts that would prevent or hinder the
Lenders from enforcing any of the terms of this Agreement. No financing
statement, mortgage, security agreement or similar or equivalent document or
instrument covering all or any part of the Collateral is on file or of record in
any jurisdiction.

 

SECTION 4. Further Assurances; Covenants.

 

(a) General.

 

(i) The Grantor shall not change the location of its chief executive office or
principal place of business in any state or the location of any Collateral
unless it shall have given each Lender thirty (30) days prior written notice
thereof.

 

4



--------------------------------------------------------------------------------

(ii) The Grantor shall not change its name, identity, jurisdiction of
incorporation or corporate structure in any manner unless it shall have given
each Lender thirty (30) days’ prior written notice thereof and delivered an
opinion of counsel with respect thereto in accordance with Section 4(a)(vii)
hereof.

 

(iii) The Grantor shall maintain the Lenders’ Security Interests in the
Collateral as first priority perfected Liens thereon. The Grantor hereby
irrevocably authorizes each Lender at any time and from time to time to file in
any filing office in any jurisdiction any initial financing statements and
amendments thereto that (a) describe the Collateral and (b) provide any other
information required by Applicable Law of such jurisdiction for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether the Grantor is an organization, the type of organization and any
organizational identification number issued to the Grantor and (ii), in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which the Collateral relates. The Grantor agrees to furnish
any such information to either Lender promptly upon such Lender’s request. The
Grantor shall pay the costs of, or incidental to, any recording or filing of the
financing statements, financing statement amendments or continuation statements
concerning the Collateral.

 

(iv) If any Collateral is at any time in the possession or control of any
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), or any Grantor’s agents or processors, the
Grantor shall notify in writing such warehouseman, bailee, agent or processor of
the Security Interests created hereby, shall obtain such warehouseman’s,
bailee’s, agent’s or processor’s agreement in writing to hold all such
Collateral for the Lenders’ account subject to the Lenders’ instructions, and
shall cause such warehouseman, bailee, agent or processor to issue and deliver
to the Lenders warehouse receipts, bills of lading or any similar documents
relating to such Collateral in each Lender’s name and in form and substance
acceptable to the Lenders.

 

(v) (A) The Grantor shall maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas. Such insurance shall
be in such minimum amounts that the Grantor will not be deemed a co-insurer
under applicable insurance laws, regulations and policies and otherwise shall be
in such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Secured Party. In addition, all such
insurance shall be payable to the Lenders as loss payees. Without limiting the
foregoing, the Grantor shall (i) keep all of its physical property insured with
casualty or physical hazard insurance on an “all risks” basis, with broad form
flood and earthquake coverages and electronic data processing coverage, with a
full replacement cost endorsement and an “agreed amount” clause in an amount
equal to 100% of the full replacement cost of such property, (ii) maintain all
such workers’ compensation or similar insurance as may be required by law, and
(iii) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of the Grantor;
business interruption insurance; and product liability insurance.

 

5



--------------------------------------------------------------------------------

(B) The proceeds of any casualty insurance in respect of any casualty loss of
any of the Collateral shall, subject to the rights, if any, of other parties
with an interest having priority in the property covered thereby, (i) so long as
no Default or Event of Default has occurred and is continuing and to the extent
that the amount of such proceeds is less than $100,000, be disbursed to the
Grantor for direct application by the Grantor solely to the repair or
replacement of the Grantor’s property so damaged or destroyed, and (ii) in all
other circumstances, be held by the Lenders as cash collateral for the Secured
Obligations unless the Lenders otherwise agree. The Lenders may, at their sole
option, disburse from time to time all or any part of such proceeds so held as
cash collateral, upon such terms and conditions as the Lenders may reasonably
prescribe, for direct application by the Grantor solely to the repair or
replacement of the Grantor’s property so damaged or destroyed, or the Lenders
may apply all or any part of such proceeds to the Secured Obligations.

 

(C) All policies of insurance shall provide for at least 30 days’ prior written
cancellation notice to each Lender. In the event of failure by the Grantor to
provide and maintain insurance as herein provided, the Lenders may, at their
option, provide such insurance and charge the amount thereof to the Grantor. The
Grantor shall furnish the Lenders with certificates of insurance and policies
evidencing compliance with the foregoing insurance provisions.

 

(vi) The Grantor shall, promptly upon request of either Lender, provide to such
Lender Lenders all information and evidence that such Lender may reasonably
request concerning the Collateral to enable such Lender to enforce the
provisions of this Agreement.

 

(vii) Prior to each date on which the Grantor proposes to take any action
contemplated by Section 4(a)(i) or Section 4(a)(ii) hereof, the Grantor shall,
as reasonably requested by the Lenders, at its cost and expense, cause to be
delivered to the Lenders an opinion of counsel, in form and content reasonably
satisfactory to the Lenders.

 

(viii) The Grantor shall comply in all material respects with all Applicable
Laws and maintain in full force and effect all necessary governmental approvals,
in each case applicable to the Collateral or any part thereof or to the
operation of the Grantor’s business.

 

(ix) The Grantor shall pay promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such tax, assessment, governmental
charge, levy or claim need be paid if (A) the validity thereof is being
contested in good faith by appropriate proceedings and (B) such charge is
adequately reserved against on the Grantor’s books in accordance with generally
accepted accounting principles.

 

6



--------------------------------------------------------------------------------

(x) The Grantor shall not:

 

(A) sell, assign (by operation of law or otherwise) or otherwise dispose of any
of the Collateral; or

 

(B) create or suffer to exist any Lien or other charge or encumbrance upon or
with respect to any of the Collateral to secure indebtedness of any Person or
entity.

 

(b) Collateral, Etc. The Grantor shall maintain each material item of Collateral
in the same condition, repair and working order as when acquired, ordinary wear
and tear excepted, and in accordance with any manufacturer’s manual, and shall
as quickly as practicable provide all maintenance, service and repairs necessary
for such purpose and shall promptly furnish to the Lenders a statement
respecting any material loss or damage to any material portion of the
Collateral.

 

(c) Indemnification. The Grantor agrees to pay, and to save the Lenders harmless
from, any and all liabilities, costs and expenses (including, without
limitation, reasonable legal fees and expenses) (i) with respect to, or
resulting from, any and all excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral, (ii) with
respect to, or resulting from, complying with any Applicable Law applicable to
any of the Collateral or (iii) in connection with any of the transactions
contemplated by this Agreement; provided, however, said indemnifications shall
not apply to the extent any such liabilities, costs and expenses result from the
gross negligence or willful misconduct of the Lenders. The obligations of the
Grantor under this Section 4(g) shall survive the termination of the other
provisions of this Agreement.

 

SECTION 5. Reporting and Recordkeeping. The Grantor respectively covenants and
agrees with the Lenders that from and after the date of this Agreement and until
the Secured Obligations have been paid in full and satisfied:

 

(a) Maintenance of Records Generally. Grantor shall keep and maintain at its own
cost and expense complete and accurate records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral, all
in a manner consistent with the Grantor’s past practice. For each Lender’s
further security, the Grantor agrees that upon the occurrence and during the
continuation of any Event of Default, the Grantor shall deliver and turn over
any such books and records directly to the Lenders or their designee. The
Grantor shall permit any representative of either Lender to inspect such books
and records and shall provide photocopies thereof to either Lender upon such
Lender’s reasonable request.

 

(b) Further Identification of Collateral. The Grantor shall, if so requested by
either Lender, furnish to such Lender statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as such Lender may reasonably request, all in reasonable
detail.

 

(c) Notices. In addition to the notices required by Section 5(b) hereof, the
Grantor shall advise the Lenders promptly, in reasonable detail, (i) of any
material Lien or claim made or asserted

 

7



--------------------------------------------------------------------------------

against any of the Collateral, (ii) of any material adverse change in the
composition of the Collateral, and (iii) of the occurrence of any other event
which could have a Material Adverse Effect on the Collateral or on the validity,
perfection or priority of the Security Interests.

 

SECTION 6. Reserved.

 

SECTION 7. General Authority.

 

(a) Grantor hereby irrevocably appoints the Lenders its true and lawful
attorneys, with full power of substitution, in the name of the Grantor, the
Lenders or otherwise, for the sole use and benefit of the Lenders, but at the
Grantor’s expense, to exercise, at any time and from time to time all or any of
the following powers:

 

(i) to file the Financing Statements and any financing statements, financing
statement amendments and continuation statements referred to Section 4(a)(iii)
hereof,

 

(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due with respect to any Collateral or by virtue thereof,

 

(iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,

 

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral and
the Proceeds thereof, as fully and effectually as if the Lenders were the
absolute owner thereof, and

 

(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral;

 

provided that the Lenders shall not take any of the actions described in this
Section 7 except those described in clause (i) above unless an Event of Default
shall have occurred and be continuing and the Lenders shall give the Grantor not
less than ten (10) days’ prior written notice of the time and place of any sale
or other intended disposition of any of the Collateral, except any Collateral
which is perishable or threatens to decline speedily in value.

 

(a) Grantor hereby ratifies all that said attorney shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) Grantor also authorizes the Lenders at any time and from time to time, to
execute, in connection with the sale provided for in Section 8 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

SECTION 8. Remedies Upon Event of Default.

 

(a) If any Event of Default has occurred and is continuing, the Lenders may
exercise all rights of a secured party under the UCC (whether or not in effect
in the jurisdiction where such

 

8



--------------------------------------------------------------------------------

rights are exercised) and, in addition, the Lenders may sell the Collateral or
any part thereof at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as the Lenders may deem satisfactory. The
Lenders may be the purchaser of any or all of the Collateral so sold at any
public sale (or, if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations or if otherwise permitted under applicable law, at any private sale)
and thereafter hold the same, absolutely, free from any right or claim of
whatsoever kind. The Grantor shall execute and deliver such documents and take
such other action as the Lenders deem reasonably necessary or advisable in order
that any such sale may be made in compliance with law. Upon any such sale the
Lenders shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold (without warranty). The purchaser at any such
sale shall hold the Collateral so sold to it absolutely, free from any claim or
right of whatsoever kind, including any equity or right of redemption of the
Grantor. To the extent permitted by law, the Grantor hereby specifically waives
all rights of redemption, stay or appraisal, which it has or may have under any
law now existing or hereafter adopted. The notice of such sale shall be given to
the Grantor ten (10) days prior to such sale and (A) in case of a public sale,
state the time and place fixed for such sale, and (B) in the case of a private
sale, state the day after which sale may be consummated. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Lenders may fix in the notice of such sale. At any such
sale the Collateral may be sold in one lot as an entirety or in separate
parcels, as the Lenders may determine. The Lenders shall not be obligated to
make any such sale pursuant to any such notice. The Lenders may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Lenders until
the selling price is paid by the purchaser thereof, but the Lenders shall not
incur any liability in case of the failure of such purchaser to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like notice. The Lenders, instead of exercising the power of
sale herein conferred upon it, may proceed by a suit or suits at law or in
equity to foreclose the Security Interests and sell the Collateral, or any
portion thereof, under a judgment or decree of a court or courts of competent
jurisdiction. The Grantor shall remain liable for any deficiency.

 

(b) For the purpose of enforcing any and all rights and remedies under this
Agreement, the Lenders may (i) require Grantor to, and the Grantor agrees that
it shall, at its expense and upon the request of either Lender, forthwith
assemble all or any part of the Collateral as directed by such Lender and make
it available at a place designated by such Lender that is, in such Lender’s
opinion, reasonably convenient to such Lender and the Grantor, whether at the
premises of the Grantor or otherwise, (ii) to the extent permitted by Applicable
Law, enter, with or without process of law and without breach of the peace, any
premise where any of the Collateral is or may be located and, without charge or
liability to the Lenders, seize and remove such Collateral from such premises,
(iii) have access to and use the Grantor’s books and records relating to the
Collateral and (iv) prior to the disposition of the Collateral, store or
transfer such Collateral without charge in or by means of any storage or
transportation facility owned or leased by the Grantor, process, repair or
recondition such Collateral or otherwise prepare it for disposition in any
manner and to the extent the Lenders deem appropriate and, in connection with
such preparation and disposition, use without charge any Trademark, trade name,
Copyright, Patent or technical process used by the Grantor.

 

9



--------------------------------------------------------------------------------

SECTION 9. Limitation on Duties of the Lender Regarding Collateral. Beyond
reasonable care in the custody thereof, the Lenders shall have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. The Lenders shall
be deemed to have exercised reasonable care in the custody of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property, and the Lenders shall not be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Lenders in good faith.

 

SECTION 10. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Lenders to the Secured Obligations in any manner the Lenders deem appropriate;
provided, however, that each such application shall, unless otherwise agreed by
the Lenders, be applied against the Secured Obligations in accordance with the
respective Pro Rata Shares of each such Lender in the Secured Obligations. The
Lenders may make distribution hereunder in cash or in kind or in any combination
thereof.

 

SECTION 11. Reserved.

 

SECTION 12. Reserved.

 

SECTION 13. Reserved.

 

SECTION 14. Expenses. In the event that the Grantor fails to comply with the
provisions of the Purchase-Money Note, this Agreement or any other Loan
Document, such that the value of any Collateral or the validity, perfection,
rank or value of the Security Interests are thereby diminished or potentially
diminished or put at risk, the Lenders may, but shall not be required to, effect
such compliance on behalf of the Grantor, and the Grantor shall reimburse the
Lenders for the costs thereof on demand. All insurance expenses and all expenses
of protecting, storing, warehousing, appraising, insuring, handling, maintaining
and shipping the Collateral, any and all excise, stamp, intangibles, transfer,
property, sales, and use taxes imposed by any state, federal, or local authority
or any other Governmental Authority on any of the Collateral, or in respect of
the sale or other disposition thereof, shall be borne and paid by the Grantor;
and if the Grantor fails promptly to pay any portion thereof when due, the
Lenders may, at its option, but shall not be required to, pay the same and
charge the Grantor’s account therefor, and the Grantor agrees to reimburse the
Lenders therefor on demand. All sums so paid or incurred by the Lenders for any
of the foregoing and any and all other sums for which the Grantor may become
liable hereunder and all costs and expenses (including reasonable attorneys’
fees, legal expenses and court costs) incurred by the Lenders in enforcing or
protecting the Security Interests or any of their rights or remedies thereon
shall be payable by the Grantor on demand and shall bear interest (after as well
as before judgment) until paid at the rate then applicable under the
Purchase-Money Note and shall be additional Secured Obligations hereunder.

 

10



--------------------------------------------------------------------------------

SECTION 15. Notices. All notices and communications hereunder shall be given to
the addresses as follows:

 

Lenders:

  

If to SCANA Communications Holdings, Inc. at:

    

SCANA Communications Holdings, Inc.

    

c/o Belfint Lyons & Shuman

    

(mail address)

    

P.O. Box 2105

    

Wilmington, Delaware 19899-2105

    

(delivery address)

    

200 West Ninth Street Plaza, Suite 600

    

Wilmington, Delaware 19801

    

Attn: Mr. Peter Winnington

    

Phone: (302) 573-3907

    

Fax: (302) 658-0468

    

Email: pwinnington@belfint.com

    

with a copy to:

    

SCANA Communications Holdings, Inc.

    

1426 Main Street

    

Columbia, SC 29201

    

Attn: James E. Swan IV

    

Phone: (803) 217-6017

    

Fax: (803) 933-7686

    

Email: jswan@scana.com

    

and to:

    

McNair Law Firm, P.A.

    

(mail address)

    

P.O. Box 11390

    

Columbia, SC 29211

    

(delivery address)

    

1301 Gervais Street

    

17th Floor

    

Columbia, SC 29201

    

Attn: John W. Currie, Esq.

    

Phone: (803) 376-2272

    

Fax: (803) 376-2277

    

Email: jcurrie@mcnair.net

 

11



--------------------------------------------------------------------------------

     If to Campbell B. Lanier, III, at:     

c/o Knology, Inc.

    

1241 O.G. Skinner Drive

    

P.O. Box 510 (31833)

    

West Point, Georgia 31833-1789

    

Attention: Chad Wachter, General Counsel

    

If to Grantor, at:

    

1241 O.G. Skinner Drive

    

P.O. Box 510 (31833)

    

West Point, Georgia 31833-1789

     Attention: Chad Wachter, General Counsel

 

SECTION 16. Rights and Remedies Cumulative; Nonwaiver; etc. The enumeration of
the rights and remedies of the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the Purchase-Money Note and other Loan Documents or that may
now or hereafter exist in law or in equity or by suit or otherwise. No delay or
failure to take action on the part of the Lenders in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Grantor, the Lenders or their respective agents or employees shall
be effective to change, modify or discharge any provision of this Agreement or
any of the other Loan Documents or to constitute a waiver of any Event of
Default.

 

SECTION 17. Successors and Assigns. This Agreement is for the benefit of the
Lenders and its permitted successors and assigns, and in the event of an
assignment of all or any of the Secured Obligations, the rights hereunder, to
the extent applicable to the indebtedness so assigned, may be transferred with
such indebtedness. This Agreement shall be binding on the Grantor and its
successors and assigns; provided that the Grantor may not assign any of its
rights or obligations hereunder without the prior written consent of the
Lenders.

 

SECTION 18. Amendments, Waivers and Consents. No term, covenant, agreement or
condition of this Agreement may be amended or waived, nor may any consent be
given, except in the manner set forth in the Purchase-Money Note.

 

SECTION 19. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

12



--------------------------------------------------------------------------------

SECTION 20. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH CAROLINA, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF EXCEPT AS
REQUIRED BY THE UCC.

 

SECTION 21. Consent to Jurisdiction. The Grantor hereby irrevocably consents to
the personal jurisdiction of the state and federal courts located in South
Carolina in any action, claim or other proceeding arising out of or any dispute
in connection with this Agreement, any rights or obligations hereunder, or the
performance of such rights and obligations. The Grantor hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by the Lenders in connection with this
Agreement, any rights or obligations hereunder, or the performance of such
rights and obligations, on behalf of itself or its property, in permissible
manner. Nothing in this Section 21 shall affect the right of the Lenders to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Lenders to bring any action or proceeding against the Grantor
or its properties in the courts of any other jurisdictions.

 

SECTION 22. Waiver of Jury Trial.

 

(a) Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE LENDERS AND THE
GRANTOR HEREBY ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF OR ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE PERFORMANCE OF
SUCH RIGHTS AND OBLIGATIONS.

 

(b) Preservation of Certain Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Person may employ or
exercise freely, either alone, in conjunction with or during a Dispute. Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies: (i) all rights to foreclose against any real or personal property or
other security by exercising a power of sale granted in the Loan Documents or
under applicable law or by judicial foreclosure and sale, (ii) all rights of
self help including peaceful occupation of property and collection of rents, set
off, and peaceful possession of property, (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (iv) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.

 

SECTION 23. Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Lenders in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (b) the
invalidity or unenforceability of any provisions hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

13



--------------------------------------------------------------------------------

SECTION 24. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

SECTION 25. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

 

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

GRANTOR:

KNOLOGY NEW MEDIA, INC.

By:

 

/s/Chad Wachter

--------------------------------------------------------------------------------

   

Name: Chad Wachter

   

Title:Vice President, General Counsel

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Purchase Money Security Agreement, continued]

 

LENDERS:

SCANA COMMUNICATIONS HOLDINGS, INC.

By:

 

/s/ Peter J. Winnington

--------------------------------------------------------------------------------

   

Name: Peter J. Winnington

   

Title: Assistant Treasurer/Assistant Secretary

 

[Signatures Continued on Next Page]

 

-16-



--------------------------------------------------------------------------------

[Signature Page to Purchase Money Financing Line of Credit Note, continued]

 

By:

 

/s/ Cambell B. Lanier

--------------------------------------------------------------------------------

   

CAMPBELL B. LANIER, III

 

-17-